UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedMay 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-7602 Excalibur Industries (Exact name of registrant as specified in its charter) Utah 87-0292122 State or other jurisdiction ofincorporation or organization (I.R.S. Employer Identification No.) Post Office Box 650, Hibbing, Minnesota (Address or principal executive offices) (Zip Code) Registrant’s telephone number, including area code(218) 262-6127 Securities registered pursuant to Section 12 (b) of the Act: Title of each class Name of each exchange on which registered Common Stock (par value $0.01 per share) None Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨NO þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: YES ¨NO þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. YES ¨NO þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ¨NO þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated files, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES ¨NO þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of November 30, 2012, and as of the date of this report, there has been no bid or asked prices available, nor has there been any market for or trading of the Company’s stock for many years. DOCUMENTS INCORPORATED BY REFERENCE None PART I Item 1.Business. Excalibur Industries (“Excalibur”) is a Utah corporation formed by the consolidation of Tower Enterprises (formerly Moab Uranium Company) and The Thrifty Helper on June 1, 1971.In January 1972, Excalibur purchased all of the issued and outstanding shares of capital stock of Mountain West Mines, Inc. (“Mountain West”), a Nevada corporation, which is now a wholly owned subsidiary of Excalibur.Excalibur and Mountain West are hereinafter collectively referred to as Excalibur or Company. Excalibur is a natural resource business enterprise focused on uranium, an industry that has languished for decades following the 1979 Three Mile Island power station incident, and, more recently, the 2011 earthquake and tsunami that severely damaged Japan’s Fukushima Daiichi power station.However, most industry pundits are cautiously forecasting a positive future for the industry, including an increase in pricing of yellowcake, in the long term. Excalibur’s uranium position in the Powder River Basin is maintained by royalty agreements held by Excalibur and Mountain West with uranium producers.Uranium production on the North Butte property began in July 2013.Operations began on the Nichols Ranch property in April 2014, with uranium production expected when startup debugging is complete.Both operations are expected to provide a royalty income to Excalibur in the fourth quarter of 2014 once repayment of advance royalty is complete. The current Excalibur officers are Jay R. Mackie, President and Chief Executive Officer; Jack D. Powers, Vice President; and Michael P. Johnson, Secretary/Treasurer.The Board of Directors is made up of Jay R. Mackie, Chairman, Howard W. Hilshorst, Michael P. Johnson, John T. Morrow, Jack D. Powers, and Alan E. Nugent. Powder River Basin, Wyoming - History Mountain West Mines, Inc. Beginning in 1965, Mountain West Mines, Inc., a private corporation with extensive uranium property holdings in Utah, founded by Claude E. Nugent, Robert H. Ruggeri, and Joseph P. Hubert, operated the underground Betty Mine and the open pit Glade Mine in the Elk Ridge, Utah, uranium district.Each operation was closed upon the completion of their respective Atomic Energy Commission contracts. Joseph P. Hubert, CPG, conducted full-time uranium exploration in the 1960s.In 1966, Mountain West Mines began its successful geologic exploration of the Powder River, Wyoming, uranium district.A large scale mineral property acquisition program was begun, along with the initiation of the district reconnaissance drill hole fence project. In 1967, the nuclear power industry revived its interest in uranium fuels, and the Powder River Basin began to attract major corporate attention.Mountain West, in order to maintain viability, was forced to seek outside financial assistance. Cliffs Natural Resources (formerly The Cleveland-Cliffs Iron Company)(“Cliffs”) Mountain West and Cliffs entered into a series of contractual arrangements to provide financing for Excalibur, which included an Option and Agreement dated May 17, 1967, an Addendum dated August 29, 1968, an Addenda dated August 31, 1976, and a Deed and Agreement dated October 20, 1976 (the “Cliffs Option and Agreements”).In 1969, Mountain West deeded the majority of its mining claims to Cliffs, reserving a future royalty interest. Excalibur retained a 4% yellowcake royalty on all production resulting from the operations of Cliffs, its assigns and/or successors in interest within an Area of Interest (AMI) defined as Townships 33 through 50 North of Ranges 69 through 79 West of the 6th Principal Meridian.The AMI was then understood to be a common business franchise restriction for protection of both principals.The Collins Draw In Situ Leaching (ISL) pilot program produced a minor royalty credit to Excalibur. In 1986, Cliffs sold its interest in the North Bing and Four Mile properties (now part of Cameco’s Ruby Ranch project) to Central Electricity Generating Board Exploration (“CEGB”), subject to the terms and conditions of the Cliffs Option and Agreements.Cliffs retained reimbursement responsibility for the AMI royalty obligation to Excalibur payable by its successor in interest within the AMI, less subject lands.In the event of project abandonment by CEGB (et al.), the properties would be returned to Cliffs.In 1996, Power Resources, Inc., acquired these properties from CEGB. 2 In 1987, Cliffs sold its interest in the Greasewood Creek and North Butte projects to Uranerz USA, Inc, subject to the terms and conditions of the Cliffs Option and Agreements.Cliffs retained reimbursement responsibility for any AMI royalty obligations to Excalibur payable by its successor in interest within the AMI, less subject lands.In the event of project abandonment by Uranerz USA, the properties would be returned to Cliffs.In 1991, Uranerz USA assigned these properties to Pathfinder Mines Corporation.In 2001, Power Resources, Inc., acquired these properties from Pathfinder. Cliffs subsequently sold its rights to recover Excalibur’s advance royalty credit of $1,319,268.60 to Uranerz USA.The right of recovery is now held by Pathfinder. The Cliffs Option and Agreements have been the basis for extended litigation between Mountain West and Cliffs.Under the terms of a 2009 Settlement Agreement, Excalibur is to pay Cliffs $100,000.00 in two annual payments of $50,000.00 each from royalty proceeds from the North Butte and Ruby Ranch properties now under lease to Cameco. Item 1A.Risk Factors. 1. Unaudited Financial Statements.The financial statements of the Company for the years ended May 31, 2014, 2013, and 2012, which are contained in this Report, are unaudited compilations accompanied by Accountant’s Compilation Report, which states in part, “We have not audited or reviewed the accompanying financial statements and, accordingly, do not express an opinion or provide any assurance about whether the financial statements are in accordance with the accounting principles generally accepted in the United States of America.”The Securities Exchange Act of 1933 regulations promulgated thereunder (collectively the “Act”) requires audited financial statements of the Company be set forth in this Report; therefore, this report is not in compliance with the Act. The absence of audited financial statements and an auditor’s report may affect the Company in a variety of ways:(A) the Securities and Exchange Commission may take enforcement action; and (B) the Company may find it more difficult to secure equity financing or debt financing. 2. Market Effect of Fukushima Daiichi Power Station Disaster.The market for uranium may continue to be affected by the events at Japans’s Fukushima Daiichi power station, which was heavily damaged in 2011, and continues to be in the news due to radioactive leakage and containment problems. 3. Future Regulations.The nuclear power industry may be subject to further regulations with respect to existing power plans and future power plants, which could result in a decommissioning of existing plants and added expense for future power plants resulting in a decision by power producers to go to alternative sources of energy. 4. Delay or Interruption of Anticipated Revenue.Financing may be needed if the streams of royalty revenue anticipated by the Company from Cameco and Uranerz are delayed or interrupted, and such financing may not be available or available upon terms satisfactory to the Company. 5. Environmental.Operators in the mining operations are heavily regulated and are responsible for violating their permits with respect to air and water and general operations, and enforcement of such regulations may curtail production and reduce royalties.In addition, lawsuits may be brought against the operator and/or the holder of the mineral rights by governmental agencies and/or private parties in some instances.The Company has not operated a mine for many decades and has no intention of becoming an operator of a mine at this time. 6. Repayment of Advanced Royalties and Cliffs Settlement. The Company has repayment obligations totaling $875,276.77 from advance royalties received and from the Cliffs settlement (see Note 6 of the Notes to Consolidated Financial Statements) that limit its income stream from production royalty payments, further straining the Company’s already lean financial position during the repayment period, which is dependent upon production and pricing levels that are beyond the control of the Company. 3 Item 2.Properties. The principal assets of Excalibur are as follows: 1. Mountain West holds a royalty interest in patented and unpatented mining claims held by Power Resources, Inc. (“Cameco”), including properties known as North Butte, Ruby Ranch, and Greasewood.In 2013, the Company successfully negotiated a new royalty agreement with Cameco to replace the pricing methodology of an outdated agreement.The royalty rate is 4%, and the new agreement bases the royalty calculation on Cameco’s quarterly average realized uranium price as reported in Cameco’s filings with the Securities and Exchange Commission. 2. Excalibur and Uranerz Energy Corporatin (“Uranerz”) exercised an Option and Purchase Agreement on December 9, 2005, on approximately 14,000 acres of mineral rights, including properties known as Nichols Ranch, Hank, Niles Ranch, Willow Creek, Verna Ann, and Doughstick (the “Agreement”).Pursuant to the Agreement, Excalibur granted Uranerz an option on the properties, which it subsequently exercised in 2006 and paid an advance royalty to Excalibur of $250,000.Under the Agreement, Uranerz is to pay royalty to Excalibur based on the spot price of yellowcake (U3O8) as reported by Ux per calendar quarter.If the average spot price of uranium for any calendar quarter is $45.00 per pound or less, the royalty rate is 6%, and if the average sport price is $45.01 per pound or higher, the royalty rate is 8%. 3. The 2,000,000 share warrants of Uranerz stock that Excalibur acquired in 2010 in exchange for its Powder River Drill Hole Library - strike price $3.00 - four-year term with schedule execution, expiring at the end of June 2014.Several unsuccessful attempts were made to extend the warrant expiration.This asset will likely be lost, largely due to the extended depressed state of the uranium industry and resultant low stock price for Uranerz, which provided no opportunity to exercise the warrants under the Company’s current administration. 4. The August 22, 1973 Mining Deed (Part I and II) between Mountain West and American Nuclear Corporation (“ANC”), on mining claims reserving a 2.5% royalty interest to Mountain West.The project became part of a joint venture between ANC and the Tennessee Valley Authority (“TVA”).This project area was known as Brown-TVA.At public auction in 1991, ANC/TVA sold this project, along with their entire holdings, to General Atomic.In 1992, General Atomic sold this same project to Pathfinder.On June 11, 1999, Pathfinder (Cogema) acknowledged ownership, with 2.5% royalty obligations to Mountain West.In 2001, Pathfinder sold the Brown deposit to Power Resources.Excalibur retains a 2.5% royalty from the ANC contract.Further research is underway to determine the current status of these properties. In July 2013, Cameco began uranium production from the North Butte property, in which the Company holds a 4% royalty interest.Cameco produced 280,873 pounds of yellowcake from the North Butte property in 2013 and 133,974.2 pounds in the first quarter of 2014.Cameco expects to increase the North Butte production to 700,000 pounds annually by 2015.Again, the timing and amount of production reported by Cameco are subject to change and are beyond the control of the Company.Cameco’s production from the North Butte for the period 3Q 2013-2Q 2014 resulted in a royalty credit of $795,009.83 applied to the Company’s advance royalty repayment obligation, reducing the balance to $525,276.77, and a payment of $9,549.68 for Excalibur’s share of the 2013 severance taxes. Uranerz received final approval from the Nuclear Regulatory Commission (NRC) to begin operating its newly constructed Nichols Ranch facility on April 15, 2014.The Company holds a 6% or 8% (depending on the spot price of uranium) royalty interest in the Nichols Ranch property.After startup debugging, Uranerz will begin uranium production from the Nichols Range, with a goal to produce between 350,000 and 500,000 pounds of yellowcake annually.The timing and amount of production by Uranez are subject to change and beyond the control of the Company.The Company has an advance royalty repayment obligation of $250,000.00 to Uranerz once production commences. The total advance royalty repayment obligation for both Uranerz and Cameco is now $775,276.77.In addition, the Company has a payment obligation of $100,000.00 to Cliffs from the 2009 Settlement Agreement. Company representatives have visited the properties in 2013 and 2014. 4 Item 3.Legal Proceedings. None Item 4.Mine Safety Disclosures. Not applicable PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a) Lack of Market:The stock of Excalibur was formerly traded on the Intermountain Stock Exchange in Salt Lake City, Utah, until October 31, 1986, when it was delisted.Since such date, there has been no established public trading market for Excalibur securities. (b) Securities Issued During the Last Three Years:Securities were issued to directors and officers in consideration for services performed and to be performed (see Item 11, Executive Compensation).The securities issued were common stock and warrants to purchase common stock.The shares issued and the warrants issued were non-transferrable except pursuant to registration or exemption from registration under the Securities Act of 1933 and applicable state security laws and shares issuable upon the exercise of the warrants were also non-transferable except for registration or exemption from registration under the Securities Act of 1933 and applicable state security laws.All shares and warrants to purchase shares and shares issuable upon exercise of a warrant bear a restrictive legend restricting transfer except upon registration or exemption from registration and require a reasoned opinion of the record owner’s legal counsel and the consent of the Company to transfer.Each of the officers and directors being issued shares has signed a letter of investment intent stating that they are acquiring the shares and/or warrants as an investment and not with a view for resale.The exemption claimed for the issuance of the warrants and the shares to the officers and directors is pursuant to an exemption claimed under Section 4(2) of the Securities Act of 1933 for the issuance of securities not involving a public offering.See Item 11, Executive Compensation, for further details regarding the issuance of such securities. The Company has not repurchased any of its securities. 5 Item 6.Selected Unaudited Financial Data. Total Revenues $
